DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Amendments
2.	The after final amendment filed November 30, 2021 has been entered. Claim 1, has been amended. Claim 33 is cancelled. Claims 42-43 have been newly added. Claims 21-32  and 34-43 are under consideration in this Office Action.  

Withdrawal of Rejections
3.	The following rejections have been withdrawn in view of applicants’ amendments and arguments:
	a) The rejection of Claims 21-26, 28, 30-32, 34, 36-41 under 35 U.S.C. 103 as being unpatentable over Morgan in view of Hoffman et al;
	b) The rejection of claims 29 and 35 under 35 U.S.C. 103 as being unpatentable over Morgan and Hoffman et al., as applied to claims 21-26, 28, 30-32, 34, 36-41 above, and further in view of Chen; and
	c) The rejection of claims 21-25, 27-28, 31-32, 34, 36-41 under 35 U.S.C. 103 as being unpatentable over Whalley et al., in view of Hoffman et al., and Rigassi et al.,



Allowable Subject Matter
4.	Claims 21-32 and 34-43 are allowed. The art does not teach or fairly suggest a composition comprising (1) a liquid and (ii) a plurality of microcapsules, wherein a microcapsule of said plurality of microcapsules comprises at least one cannabinoid compound selected from the group consisting of cannabigerol-class, cannabigerolic acid, cannabigerolic acid monomethylether, cannabigerol monomethyl ether, cannabichromene-class, cannabichromanon, cannabichromenic acid, cannabichromevarin-class, cannabichromevarinic acid, cannabidiol-class, iso-tetrahydrocannabinol-class, cannabinol-class, cannabinolic acid, cannabinol methylether, cannabinol-C4, cannabinol-C2, cannabiorcol, cannabinodiol, cannabielsoin-class, cannabielsoic acid A, cannabielsoic acid B, cannabicyclol-class, cannabicyclolic acid, cannabicyclovarin, cannabicitran-class, cannabitriol, cannabitriolvarin, ethoxy-cannabitiolvarin, cannabivarin-class, cannabinodivarin, tetrahydrocannabivarin-class, cannabigerovarin-class, cannabigerovarinic acid, cannabifuran, dehydrocannabifuran, and cannabiripsol, wherein a content of a tetrahydrocannabinol (THC)-class compound in said microcapsule is between about 0% and about 1% by weight of said microcapsule, wherein said microcapsule has a size less than or equal to about 1 micrometer, and wherein said plurality of microcapsules has a polydispersity index of less than about 10, and wherein a content of said at least one cannabinoid compound in said microcapsule is at least about 0.1% by weight of said microcapsule.

 5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571) 272-0859.  The examiner can normally be reached Monday thru Thursday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/JANA A HINES/Primary Examiner, Art Unit 1645